BENTON, J.,
concurring, in part, and dissenting, in part.
The record establishes that the child properly came within the purview of the juvenile court and was declared a “child in need of supervision,” as that term is defined in Code § 16.1-228. I agree with the majority opinion that the juvenile court judge had the authority pursuant to Code § 16.1-241 to order the child to attend school pending final disposition of her status pursuant to Code § 16.1-278.5. Thus, the order requiring her to do so was not void.
I dissent because I do not believe the juvenile court judge was authorized by statute to order the child to detention prior to entry of a final disposition under Code § 16.1-278.5 for a status offense. The circuit court judge found, however, that “pursuant to ... Code § 16.1-292(A), ... the [juvenile court] judge does have the authority to enforce its decree.” The Commonwealth contends on appeal that Code § 16.1-292(A) authorizes this detention.
That portion of the statute provides as follows:
*741Any person violating an order of the juvenile court entered pursuant to §§ 16.1-278.2 through 16.1-278.19, including a parent subject to an order issued pursuant to subdivision 3 of § 16.1-278.8, may be proceeded against (i) by an order requiring the person to show cause why the order of the court entered pursuant to §§ 16.1-278.2 through 16.1-278.19 has not been complied with, (ii) for contempt of court pursuant to § 16.1-69.24 or as otherwise provided in this section, or (iii) by both. Except as otherwise expressly provided herein, nothing in this chapter shall deprive the court of its power to punish summarily for contempt for such acts as set forth in § 18.2-456, or to punish for contempt after notice and an opportunity for a hearing on the contempt except that confinement in the case of a juvenile shall be in a secure facility for juveniles rather than in jail and shall not exceed a period of ten days for each offense. However, if the person violating the order was a juvenile at the time of the original act and is eighteen years of age or older when the court enters a disposition for violation of the order, the judge may order confinement (i) in jail, or (ii) in a secure facility for juveniles provided the judge finds from the evidence that the presence of the person in such a facility is consistent with assuring the safety of the children confined in the facility and the staff of the facility and the finding is in writing and included in the order.
Code § 16.1-292(A) (emphasis added). When three “criminal” show cause summonses were issued by the juvenile court, no final disposition had been entered under Code § 16.1-278.5. Moreover, I see no language in Code §§ 16.1-278.5 or 16.1-292(A) permitting detention of the child as an available sanction prior to disposition.
Because the courts below acted pursuant to subsection (A), they did not make any findings as would be required by subsections (C), (D), and (E) of Code § 16.1-292. In any event, those provisions of Code § 16.1-292, which read as follows, are not applicable:
*742C. Notwithstanding the contempt power of the court, the court shall be limited in the actions it may take with respect to a child violating the terms and conditions of an order to those which the court could have taken at the time of the court’s original disposition pursuant to §§ 16.1-278.2 through 16.1-278.10, except as hereinafter provided. However, this limitation shall not be construed to deprive the court of its power to (i) punish a child summarily for contempt for acts set forth in § 18.2-456 or (ii) punish a child for contempt for violation of a dispositional order in a delinquency proceeding after notice and an opportunity for a hearing regarding such contempt, including acts of disobedience of the court’s dispositional order which are committed outside the presence of the court.
D. In the event a child in need of services is found to have willfully and materially violated for a second or subsequent time the order of the court pursuant to § 16.1-278.4, the dispositional alternatives specified in subdivision 9 of § 16.1-278.8 shall be available to the court.
E. In the event a child in need of supervision is found to have willfully and materially violated an order of the court pursuant to § 16.1-278.5, the court may enter any of the following orders of disposition:
1. Suspend the child’s motor vehicle driver’s license;
2. Order any such child fourteen years of age or older to be (i) placed in a foster home, group home or other nonsecure residential facility, or, (ii) if the court finds that such placement is not likely to meet the child’s needs, that all other treatment options in the community have been exhausted, and that secure placement is necessary in order to meet the child’s service needs, detained in a secure facility for a period of time not to exceed ten consecutive days for violation of any order of the court arising out of the same petition. The court shall state in its order for detention the basis for all findings required by this section. When any child is detained in a secure facility pursuant to this section, the court shall direct the agency evaluating the child pursuant to § 16.1-278.5 to reconvene the interdisciplinary team *743participating in such evaluation as promptly as possible to review its evaluation, develop further treatment plans as may be appropriate and submit its report to the court for its determination as to further treatment efforts either during or following the period the child is in secure detention. A juvenile may only be detained pursuant to this section in a detention home or other secure facility in compliance with standards established by the State Board. Any order issued pursuant to this subsection is a final order and is appealable to the circuit court as provided by law.
By placing the child in detention after a “criminal” show cause proceeding and before entry of a final disposition pursuant to Code § 16.1-278.5, the order effectively reclassifies the child as a delinquent. I believe it is contrary to the spirit of the statutes to interpret the Code in this manner such that prior to a final disposition, a child could be held in contempt and sanctioned for the same type of conduct being addressed by the underlying proceeding, but without the procedural safeguards afforded to the child in the underlying proceeding. Nothing within Code § 16.1-292(A), permits a juvenile court judge to order the sanctions provided therein for authority exercised pursuant to Code §§ 16.1-241 and 16.1-227. Indeed, Code § 16.1-292(F) specifically provides that “[njothing in this section shall be construed to reclassify a child in need of services or in need of supervision as a delinquent.” I would hold that the juvenile court judge could, at most, order those sanctions provided for under Code § 16.1-278.5.
For these reasons, I would reverse the portion of the order that orders the child into detention, prior to the entry of a final disposition under Code § 16.1-278.5, for failure to attend school.